Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al (US 2012/0258790) in view of Basallo et al (US 2014/0087879).
Regarding claims 1 and 13: Gomez discloses A method conducted under control of one or more electronic processors (paragraph [0026], the various components of the gaming terminal 10 are controlled by one or more processors (e.g., CPU, distributed processors, etc.) 42, also referred to herein generally as a controller (e.g., microcontroller, microprocessor, etc.). The controller 42 can include any suitable processor(s), such as an Intel.RTM. Pentium processor, Intel.RTM. Core 2 Duo processor, AMD Opteron.TM. processor, or U1traSPARC.RTM. processor. By way of example, the controller 42 includes a plurality of microprocessors including a master processor, a slave processor, and a secondary or parallel processor. Controller 42, as used herein, comprises any combination of hardware, software, and/or firmware disposed in and/or disposed outside of the gaming terminal 10 that is configured to communicate with and/or control the transfer of data between the gaming terminal 10 and a bus, another computer, processor, or device and/or a service and/or a network) to provide gaming results on one or more displays on a gaming machine (paragraph [0023], The gaming terminal 10 illustrated in FIG. 1 comprises a cabinet or housing 12. For output devices, this embodiment of the gaming terminal 10 includes a primary display area 14, a secondary display area 16, and one or more audio speakers 18. The primary display area 14 and/or secondary display area 16 variously displays information associated with wagering games, non-wagering games, community games, progressives, advertisements, services, premium entertainment, text messaging, emails, alerts or announcements, broadcast information, subscription information, etc.), the method comprising: receiving a game activation from a player on a player input device at the gaming machine (paragraph [0039], following receipt of an input from the player to initiate the wagering game. The gaming terminal 10 then communicates the wagering game outcome to the player via one or more output devices (e.g., primary display 14) through the display of information such as, but not limited to, text, graphics, text and graphics, static images, moving images, etc., or any combination thereof); in response, conducting a base game round concluding with a base game result in which a matrix of symbol locations displayed on one of the displays is populated with randomly selected symbols, the base game result including a possibility of winning and a possibility of including a trigger event or feature game selection event (paragraph [0043], paragraph [0048], As shown in the example of FIG. 3, paylines 30 extend from one of the payline indicators 88a-i on the left side of the basic-game screen 60 to a corresponding one of the payline indicators 88a-i on the right side of the screen 60. A plurality of symbols 90 is displayed on the plurality of reels 62a-e to indicate possible outcomes of the basic wagering game. A winning combination occurs when the displayed symbols 90 correspond to one of the winning symbol combinations listed in a pay table stored in the memory 44 of the terminal 10 or in the external system 46, The community event may be initiated by achieving a winning combination of symbols or another combination of symbols, or a special symbol on any of the gaming terminals 110a-d within the bank); in response to a trigger event or feature game election event, conducting a feature game (paragraph [0048], The community event may be initiated by achieving a winning combination of symbols or another combination of symbols, or a special symbol on any of the gaming terminals 110a-d within the bank) including: (a)    displaying a wheel having multiple symbol locations populated with symbols visible simultaneously and spaced apart at different angular orientations along its circumference (paragraph [0053], Fig. 5A, The community bonus game in this example includes a wheel 512, which includes various prize indicators 514. When the community event is triggered, the wheel 512 is spun and an indicator such as a pointer 516 shows the selection of one of the prize indicators 514).
However, Gomez does not specifically disclose displaying a group of hidden player selectable items that, when selected, have at least one of the following effects all available in the feature game: i) activating a spin of the wheel, causing the wheel to rotate for a period of time and stop at a particular angular orientation which is evaluated for a winning outcome based on the location of the wheel’s symbols, and awarding a resulting prize to the player; ii) modifying one or more of the wheel’s multiple symbol locations in a persistent manner to improve the player’s options available for winning; iii) modifying the wheel in a persistent manner to improve the player’s probability of winning a high value prize; and iv) modifying the number of chances available in the feature game to win a spin the wheel (); or providing the player a number of selections from the hidden selectable items, and providing the designated effect of each selected item.
Basallo discloses displaying a group of hidden player selectable items (paragraph [0031], Upon initiation of the play of the selection game, the gaming system randomly determines a quantity of eight picks, provides those eight picks to the player, and displays the player's quantity of eight picks in picks remaining display 212. The gaming system enables the player to use one of the player's quantity of picks to select one of the objects that are not visually blocked by any of the other objects) that, when selected, have at least one of the following effects all available in the feature game: i) activating a spin of the wheel, causing the wheel to rotate for a period of time and stop at a particular angular orientation which is evaluated for a winning outcome based on the location of the wheel’s symbols, and awarding a resulting prize to the player; ii) modifying one or more of the wheel’s multiple symbol locations in a persistent manner to improve the player’s options available for winning; iii) modifying the wheel in a persistent manner to improve the player’s probability of winning a high value prize; and iv) modifying the number of chances available in the feature game to win a spin the wheel (paragraph [0041], it should also be appreciated that the objects may be associated with any suitable types of awards and, in embodiments in which the objects' visual characteristics determine the awards with which those objects are associated, the visual characteristics may be associated with any suitable types of awards. For example, each object (or each visual characteristic) may be associated with one or more of the following awards… one or more plays of one or more bonus games other than the selection game (such as a free spin of an award wheel)); and providing the player a number of selections from the hidden selectable items (paragraph [0031], Upon initiation of the play of the selection game, the gaming system randomly determines a quantity of eight picks, provides those eight picks to the player, and displays the player's quantity of eight picks in picks remaining display 212), and providing the designated effect of each selected item (paragraph [0041], it should also be appreciated that the objects may be associated with any suitable types of awards and, in embodiments in which the objects' visual characteristics determine the awards with which those objects are associated, the visual characteristics may be associated with any suitable types of awards. For example, each object (or each visual characteristic) may be associated with one or more of the following awards… one or more plays of one or more bonus games other than the selection game (such as a free spin of an award wheel)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the selections as taught by Basallo into the game machine as taught by Gomez in order to yield the predictable result of producing a significantly higher level of player excitement than the basic game because it provides a greater expectation of winning than the basic game (Gomez, paragraph [0005]).
Regarding claims 2 and 14: Gomez discloses that which is discussed above. However, Gomez does not specifically disclose that the effect of modifying one or more of the wheel’s multiple symbol locations in a persistent manner includes applying a persistent multiplier to a displayed credit amount available to be won by stopping the wheel at a corresponding symbol location.
Basallo discloses that the effect of modifying one or more of the wheel’s multiple symbol locations in a persistent manner includes applying a persistent multiplier to a displayed credit amount available to be won by stopping the wheel at a corresponding symbol location (paragraph [0041], paragraph [0048], it should also be appreciated that the objects may be associated with any suitable types of awards and, in embodiments in which the objects' visual characteristics determine the awards with which those objects are associated, the visual characteristics may be associated with any suitable types of awards. For example, each object (or each visual characteristic) may be associated with one or more of the following awards…a multiplier for use in the current play of the selection game, one or more future plays of the selection game, and/or one or more future plays of the base game, the gaming system populates different slices of an award wheel with the awards associated with the selected objects. After the player's quantity of picks runs out, the gaming system enables the player to spin the award wheel. The gaming system provides the player the award (which is the award associated with one of the selected objects) associated with a determined outcome of the spin)Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the selections as taught by Basallo into the game machine as taught by Gomez in order to yield the predictable result of producing a significantly higher level of player excitement than the basic game because it provides a greater expectation of winning than the basic game (Gomez, paragraph [0005]).
Regarding claims 3 and 15: Gomez discloses that which is discussed above. Gomez further discloses that the effect of modifying the wheel to improve the player’s probability of winning a high value prize comprises adding a new symbol location to the wheel including the high value prize and increasing the total number of symbol locations on the wheel (paragraph [0062], FIG. 6B shows an example of adding a bonus selection to offer a perceived-value option triggered by the selection of the wizard selection 600. A new bonus-award section 612 is added to the wheel 512 for a pre-determined time duration. An informational graphic 614 shown on the community display 132 indicates that the extra award slice is added for a specified period of time, which is 30 seconds in this example).
Regarding claims 4 and 16: Gomez discloses that which is discussed above. Gomez further discloses displaying an animated sequence showing the new symbol location appearing on the wheel, and shrinking other symbol locations to make room for the new location (paragraph [0062], FIG. 6B shows an example of adding a bonus selection to offer a perceived-value option triggered by the selection of the wizard selection 600. A new bonus-award section 612 is added to the wheel 512 for a pre-determined time duration. An informational graphic 614 shown on the community display 132 indicates that the extra award slice is added for a specified period of time, which is 30 seconds in this example).
Regarding claims 5 and 17: Gomez discloses that which is discussed above. Gomez further discloses that the effect of modifying the wheel to improve the player’s probability of winning a high value prize comprises removing a symbol location having a least favorable option from the wheel and reducing the total number of symbol locations on the wheel (paragraph [0066], Other perceived-value enhancements for application to bonus-awards awarded may nullify or remove an adverse outcome, such as a game termination outcome, for the player selections of a community selection type game).
Regarding claim 6: Gomez discloses that which is discussed above. However, Gomez does not specifically disclose causing a player selectable item having the effect of spinning the wheel to be activated after a designated number of selections in the feature game.
Basallo discloses causing a player selectable item having the effect of spinning the wheel to be activated after a designated number of selections in the feature game (paragraph [0048], After the player's quantity of picks runs out, the gaming system enables the player to spin the award wheel. The gaming system provides the player the award (which is the award associated with one of the selected objects) associated with a determined outcome of the spin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the selections as taught by Basallo into the game machine as taught by Gomez in order to yield the predictable result of producing a significantly higher level of player excitement than the basic game because it provides a greater expectation of winning than the basic game (Gomez, paragraph [0005]).
Regarding claims 7 and 18: Gomez discloses that which is discussed above. However, Gomez does not specifically disclose that the effects available to be selected in the feature game include providing a selectable item that allows the player to select at least two additional items.
Basallo discloses that the effects available to be selected in the feature game include providing a selectable item that allows the player to select at least two additional items (paragraph [0041], it should also be appreciated that the objects may be associated with any suitable types of awards and, in embodiments in which the objects' visual characteristics determine the awards with which those objects are associated, the visual characteristics may be associated with any suitable types of awards. For example, each object (or each visual characteristic) may be associated with one or more of the following awards…an additional quantity of picks (e.g., an "Add 2 Picks" award that causes the gaming system to increase the player's quantity of picks by two)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the selections as taught by Basallo into the game machine as taught by Gomez in order to yield the predictable result of producing a significantly higher level of player excitement than the basic game because it provides a greater expectation of winning than the basic game (Gomez, paragraph [0005]).
Regarding claims 8 and 19: Gomez discloses that which is discussed above. However, Gomez does not specifically disclose that the effect of modifying the number of chances in the feature game to spin the wheel and win further comprises adding a modification to a first symbol location on the wheel indicating to the player that additional wheel spins are won by stopping the wheel at the first symbol location.
Basallo discloses that the effect of modifying the number of chances in the feature game to spin the wheel and win further comprises adding a modification to a first symbol location on the wheel indicating to the player that additional wheel spins are won by stopping the wheel at the first symbol location (paragraph [0041], paragraph [0048], it should also be appreciated that the objects may be associated with any suitable types of awards and, in embodiments in which the objects' visual characteristics determine the awards with which those objects are associated, the visual characteristics may be associated with any suitable types of awards. For example, each object (or each visual characteristic) may be associated with one or more of the following awards…a multiplier for use in the current play of the selection game, one or more future plays of the selection game, and/or one or more future plays of the base game, the gaming system populates different slices of an award wheel with the awards associated with the selected objects. After the player's quantity of picks runs out, the gaming system enables the player to spin the award wheel. The gaming system provides the player the award (which is the award associated with one of the selected objects) associated with a determined outcome of the spin, For example, each object (or each visual characteristic) may be associated with one or more of the following awards…an additional quantity of picks (e.g., an "Add 2 Picks" award that causes the gaming system to increase the player's quantity of picks by two)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the selections as taught by Basallo into the game machine as taught by Gomez in order to yield the predictable result of producing a significantly higher level of player excitement than the basic game because it provides a greater expectation of winning than the basic game (Gomez, paragraph [0005]).
Regarding claims 9 and 20: Gomez discloses that which is discussed above. However, Gomez does not specifically disclose at least one modification from a player selectable item is applied to increase the number of player selectable items available for the player to select.
Basallo discloses at least one modification from a player selectable item is applied to increase the number of player selectable items available for the player to select (paragraph [0041], paragraph [0048], it should also be appreciated that the objects may be associated with any suitable types of awards and, in embodiments in which the objects' visual characteristics determine the awards with which those objects are associated, the visual characteristics may be associated with any suitable types of awards. For example, each object (or each visual characteristic) may be associated with one or more of the following awards…a multiplier for use in the current play of the selection game, one or more future plays of the selection game, and/or one or more future plays of the base game, the gaming system populates different slices of an award wheel with the awards associated with the selected objects. After the player's quantity of picks runs out, the gaming system enables the player to spin the award wheel. The gaming system provides the player the award (which is the award associated with one of the selected objects) associated with a determined outcome of the spin, For example, each object (or each visual characteristic) may be associated with one or more of the following awards…an additional quantity of picks (e.g., an "Add 2 Picks" award that causes the gaming system to increase the player's quantity of picks by two)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the selections as taught by Basallo into the game machine as taught by Gomez in order to yield the predictable result of producing a significantly higher level of player excitement than the basic game because it provides a greater expectation of winning than the basic game (Gomez, paragraph [0005]).
Regarding claim 10: Gomez discloses that which is discussed above. Gomez further discloses that at least one modification from a player selectable item is applied to add a symbol location and an associated winning option to the wheel (paragraph [0062], FIG. 6B shows an example of adding a bonus selection to offer a perceived-value option triggered by the selection of the wizard selection 600. A new bonus-award section 612 is added to the wheel 512 for a pre-determined time duration. An informational graphic 614 shown on the community display 132 indicates that the extra award slice is added for a specified period of time, which is 30 seconds in this example).
Regarding claim 11: Gomez discloses that which is discussed above. Gomez further discloses that at least one modification from a player selectable item is applied to the wheel for the duration of a bonus round including multiple activations of the wheel and multiple chances for the player to modify the wheel’s symbol locations with player selectable items (paragraph [0062], FIG. 6B shows an example of adding a bonus selection to offer a perceived-value option triggered by the selection of the wizard selection 600. A new bonus-award section 612 is added to the wheel 512 for a pre-determined time duration. An informational graphic 614 shown on the community display 132 indicates that the extra award slice is added for a specified period of time, which is 30 seconds in this example. Thus, additional spins for the wheel 512 will provide the opportunity to be awarded the special new bonus-award section 612. Alternatively, the opportunity to obtain the bonus-award section 612 may be carried over to the next occurrence of the community event).
Regarding claim 12: Gomez discloses that which is discussed above. Gomez further discloses that at least one modification from a player selectable item is applied to the wheel for multiple activations of the wheel during a bonus round (paragraph [0062], FIG. 6B shows an example of adding a bonus selection to offer a perceived-value option triggered by the selection of the wizard selection 600. A new bonus-award section 612 is added to the wheel 512 for a pre-determined time duration. An informational graphic 614 shown on the community display 132 indicates that the extra award slice is added for a specified period of time, which is 30 seconds in this example. Thus, additional spins for the wheel 512 will provide the opportunity to be awarded the special new bonus-award section 612. Alternatively, the opportunity to obtain the bonus-award section 612 may be carried over to the next occurrence of the community event), and then modified by a subsequent player selectable item being selected (paragraph [0053], The bonus game awards all the eligible players on the gaming terminals 110a-110d the resulting outcome indicated by one of the prize indicators 514. In this example, the prize indicators 514 include bonus credits, multipliers, and special selections as will be explained below).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715